Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because as the abstract is not filed as require “The sheet or sheets presenting the abstract may not include other parts of the application or other material”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is “wherein each of the plurality of holes has an outer hole edge, and an inner hole edge”, what is consider “edge” of a hole, that includes different edges?
	With respect to claim 2, how inner section and outer section of the same device, possibly formed any channel? It is the same piece, “a channel” as claimed, is merely another “hole” opening and etc.
	With respect to claim 4, what, and where is a channel top, or bottom? Again, a single piece with an outer section and inner section, cannot possibly be made with “a channel” let alone such channel.  Also, top and bottom in relation to what? 
	With respect to claim 5, as the claim is broad enough, and merely recites “plurality of holes”, what constitute “top or bottom” of the hole” top and bottom with respect to  outer and inner hole edge?   
	With respect to claims 8, and 12-14, each recites the limitation "the central vertical axis".  There is insufficient antecedent basis for this limitation in the claim.
Also, to what “the vertical axis” the claims referring to?
	With respect to claim 11, it is unclear to “the hollow rib”.  The specification (at least [0024]) discussed ribs 42.  What is consider the hollow rib? Is the rib not the clip 16?
	In overall, as applicant claiming broad terminology, the examiner would like to note and remind applicant, that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-10, 12-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated Checko et al US 6,440,014 (“Checko”) by or, in the alternative, under 35 U.S.C. 103 as obvious over Checko in view of Robbins US 6,595,879 (“Robbins”).
	As per claim 1, Checko discloses a device (collar 501)(Figs. 15-21; 7:41-9:13) comprising: a continuous outer section; and a continuous inner section, wherein the continuous outer section and the continuous inner section are the same shape (collar 501 includes an inner section and outer section)(Fig. 15; 7:41-64), further wherein the continuous inner section comprises: a plurality of holes, wherein each of the plurality of holes has an outer hole edge, and an inner hole edge (plurality of holes, to receive net 100; within the collar 501)(Figs. 16, 21 and 23 in conjunction to Fig. 1 and 4:53-60 regarding the holes; with regard to outer edge/inner edge of the holes, to the best of his understating the examiner construed such “edges” regarding to the inner portion/part/peripheral pf the hole; and the outer such section); 
	an inner face of the inner section with a plurality of vertically tapered clips, wherein each of the plurality of vertically tapered clips is positioned adjacent to each of the plurality of holes (tapered tabs formed by notches thereof; adjacent to the holes)(Figs. 16, 21, and 23), wherein each vertically tapered clip is configured to secure a net (net 100)(Figs. 16, 21 and 23 in conjunction to 4:53-60); wherein when a net is inserted into one of the plurality of holes, a portion of the net is secured by the vertically tapered clip (net 100 passes through the holes and secured to the tabs)(Figs. 16, 21 and 23).
	The examiner construed the tabs, as shown in Figs. 16, 21 and 23, as such “vertical tapered tabs”.  However, if there is any doubt regarding such interpretation and in the hope of expedite prosecution, the examiner notes that Robbins discloses tapered vertical tab (Fig. 8 and 4:27-39 as the neat seat 30 formed as such tapered tabs to hold net 100).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Checko’s vertically clips as tapered clips as taught by Robbins for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a device configure to firmly and securely hold a net therefrom yet allow an easy removal therefrom.
	As per claim 2, with respect to further comprising a plurality of channels formed from each of an inner surface of an outer edge of each vertically tapered clip and each of an outer surface of the outer hole edge of each of the plurality of holes, wherein each of the plurality of channels is capable of pinching a net, note Robbins’ Figs. 6 and 8 and 4:27-57; 5:4-14 regarding channels 38 and 40 pinching net 100.	
	Note: the examiner acknowledges that Checko is not specific regarding the channels; however, since the above rejection is in the alternative in view of Robbins, as the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by creating another obviousness section.  
	As per claim 3, with respect to wherein the continuous inner section and continuous outer section are a unitarily formed blow molded rim, although Checko is not specific regarding the process of blow molded (the collar is made by injection molding 7:65+), it is noted that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	As per claim 8, with respect to wherein each of the plurality of vertically tapered clips is spaced apart from the central vertical axis at a distance greater than a hole width, wherein the hole width is a distance between an inner surface of the outer hole edge and an outer surface of the inner hole edge, note Checko’s Figs. 16, 21 and 23 in conjunction to Fig. 15 regarding the location of the tapered vertical tabs in conjunction to a vertical axis of the device; the examiner construed as such distance as greater than the hole.
	If there is any doubt regarding such interpretations, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Thus, it would have been obvious to find such distance, by routine experimentation, to discover the optimize distance to insure a firm and sturdy attachment of the net yet allow an easy removal therefrom.   
	As per claim 9, with respect to wherein the plurality of channels are tapered channels, although the prior art is not specific regarding such configuration, it has been held that the particular configuration of the object is nothing more than 
one of numerous configurations a person of ordinary skill in the art would find obvious 
as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	A person of ordinary skill in the art would have determined that a tapered channel are nothing more than an obvious design-user’s choice that would have not changed the nature of the channels to pinched, received a net to secure thereof. 
	As per claim 10, with respect to wherein each of the plurality of channels has an outer curved portion and a straight inner portion, further wherein the outer curved portion pinches the net, note Robbins’s Fig. 8 and 4:27-39.
	As per claim 12, Checko discloses wherein the outer surface of the vertically tapered clip is parallel to the central vertical axis (Figs. 16, 21 and 23, as to the position of the tabs within the collar; in conjunction to Fig. 15 the collar with the tabs).
	As per claims 13, 14, with respect to wherein the outer surface of the vertically tapered clip and the central vertical axis form an angle less than about 45 degrees (claim 13), and wherein the outer surface of the vertically tapered clip and the central vertical axis form an angle less than about 30 degrees (claim 14), as mentioned above, although Checko is not specific regarding such dimensions, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
	Thus, it would have been obvious to find such angle, by routine experimentation, to discover the optimize angle to insure a firm and sturdy attachment of the net yet allow an easy removal therefrom.   
	Note: as mentioned above the examiner acknowledges that Checko is not specific regarding some of the above limitations (e.g. claims 8-10, 13 and 14); however, since the above rejection is in the alternative as obvious, as the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by creating another obviousness section
	As per claims 17,18, with respect to further comprising an attachment support (claim 17) and further comprising a backboard, a base connected to the backboard by a support rod, wherein the attachment support is connected to the support rod (claim 18), the examiner construed the attachment of the collar to a standard basketball device as such attachment support means (Fig. 1 in conjunction to 4:30-35); note also Robbins’ Fig. 5 and 2:63-3:5 and 3:50-60 as the attachment of his device to a standard basketball goal 110. 
Claim(s) 4, 6, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Checko and Robbins as applied to claims 1 and 2 above, and further in view of White US 6,312,350 (“White”).
	As per claim 4, Checko- Robbins is not specific regarding wherein each of the plurality of channels comprises a channel top, a channel bottom, and a channel depth defined by the difference between an inner surface of the channel top and a bottom surface of the channel bottom.
	However, in a similar field of such devices, White discloses wherein each of the plurality of channels comprises a channel top, a channel bottom, and a channel depth defined by the difference between an inner surface of the channel top and a bottom surface of the channel bottom (clip 16 to connect net 14, comprises fingers 24-26-28-30 forming top and bottom channel thereof)(Figs. 2-4, and 6; 5:28-6:5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Checko-Robbins’ wherein each of the plurality of channels comprises a channel top, a channel bottom, and a channel depth defined by the difference between an inner surface of the channel top and a bottom surface of the channel bottom as taught by White for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a device configure to firmly and securely hold a net therefrom yet allow an easy removal therefrom. 
	As per claim 6, with respect to wherein the channel depth is at least 10% of the hole depth, as mentioned above, although Checko is not specific regarding such dimensions, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
	Thus, it would have been obvious to find such depth, by routine experimentation, to discover the optimize depth to insure a firm and sturdy attachment of the net yet allow an easy removal therefrom.   
	As per claim 11, as discussed above the examiner is unclear what is that applicant sought to claim by such language wherein the vertically tapered clip comprises an outer hollow rib.  To the best of his understanding, the examiner construed White’s clip 16D with section 38D as such “hollow rib” to receive, pinched net (Figs. 23-25; 8:52-9:7).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Checko-Robbins’ wherein the vertically tapered clip comprises an outer hollow rib as taught by White for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a device configure to firmly and securely hold a net therefrom yet allow an easy removal therefrom. 
	Within the modified Checko’s device the clip is tapered as taught by Checko and/or Robbins
	As per claim 15, 16, Checko is not specific regarding further comprising at least one protrusion on the inner surface of the vertically tapered clip (claim 15) and comprising at least one protrusion on an outer surface of an outer hole edge (claim 16).
	However, the use of protrusion to support, keep a net is well known in the art as taught by White (such as protrusions 25C and 27C of clips 16C) to keep net within (Figs. 14-16; 7:13-45).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Checko’s with such protrusions as taught by White  for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a device configure to firmly and securely hold a net therefrom yet allow an easy removal therefrom. 
	Within the modified Checko’s device the clip is tapered as taught by Checko and/or Robbins and further includes outer hole edges (as taught by Checko).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Checko (or further in view of Robbins) as applied to claim 1 above, and further in view of Kraska et al US 8,221,270 (“Kraska”).
	As per claim 5, Checko (or the combination Checko and Robbins for that matter ) is not specific regarding wherein each of the plurality of holes comprises a hole top side and a hole bottom side, and a hole depth defined by the difference between a top surface of the hole top side and a top surface of the hole bottom side.
	However, Kraska discloses wherein each of the plurality of holes comprises a hole top side and a hole bottom side, and a hole depth defined by the difference between a top surface of the hole top side and a top surface of the hole bottom side (hoop 320 with such holes for receiving net 321)(Figs. 8A-8F; 10:18-12:16; note especially Fig. 8E and 11:66-12:16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Checko’s wherein each of the plurality of holes comprises a hole top side and a hole bottom side, and a hole depth defined by the difference between a top surface of the hole top side and a top surface of the hole bottom side as taught by Kraska for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a device configure to firmly and securely hold a net therefrom yet allow an easy removal therefrom. 
	As per claim 7, with respect to wherein a distance between the hole top side and the inner surface of the channel top is less than the distance between a bottom surface of the hole bottom side and the hole top side, note Kraska’s Fig. 8E, regarding the position of the holes; note Checko’s Figs. 16, 21 and 23 as to the locations/position of the holes and the clips/tabs as well as Robbins’ Fig. 8 as to the channel.  Within the modified Checko- Robbins- Kraska the distance would have as such.
	In addition, once more as mentioned above, although Checko is not specific regarding such dimensions, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
	Thus, it would have been obvious to find distance, by routine experimentation, to discover the optimize distance to insure a firm and sturdy attachment of the net yet allow an easy removal therefrom.   
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Checko in view of Stanford et al US 2007/0287560 (“Stanford”) or in the alternative further in view of Robbins.
	As per claim 19, Checko discloses a method of forming a sports net attachment device (forming collar 501) comprising: molding as a single piece, an inner section, an outer section, and a plurality of holes of a sports net device; and molding a plurality of vertical tapered clips internally to the plurality of holes in an inner face of the inner section (the collar is made of segments 515, injection molded a single piece; 7:65-8:5; the molded segment, include inner outer sections and plurality of holes; as well as vertical tapered clips adjacent the holes (Figs. 16 and 23).
	With respect to forming a sports net rim, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Similar, with respect to holes of the sport net rim, it is also noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, the intended use of the device as a “net rim” is not accorded much patentability weight.
	Checko is not specific regarding the use of blow molding and compression molding.
	However, the use of blow molding and compression molding is well known as taught by Stanford (blow molding base 12 in [0020], [0028], [0095], [0098], [0104] and [0105]; and compression molding of compression 114 [0097]-[0105]; note in particular [0105] to the process of involving blow molding and compression molding).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Checko’s molded sport device to include blow molding and compression molding as taught and suggested by Stanford for the reason that a skilled artisan would have been motivated by Stanford’s suggestion to use such process that involve both blow molding and compression molding that “In particular, disposing the parting line in such locations may help the blow-molding process provide a compression-molding effect that compresses a portion of the parison into the compression portion 114 and/or the protrusion 116 to create the at least substantially solid construction.”
	Thus, a skilled artisan would have determined that such process involving both blow molding and compression molding, would have resulted in a solid construction, which it is much desire within the sport net device of Checko that include openings and tabs (which are more likely to be damaged).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apo US 4,905,995 (“Apo”) in view of Robbins.
	As per claim 20, Apo discloses a method of securing a sports net (securing net 10 to collar 1)(Fig. 6a-6C in conjunction to Figs. 4 and 5; 4:3-22) comprising: pulling a loop of a sports net upward through one of a plurality of holes on a rim (pulling a loop of net 100 through one of holes 7), and pulling the loop of the sports net downward and around a vertically clip and into the rim, wherein the sports net is pinched in the rim (pulling the loop downward around vertical clip, tab 9, and the net is pinched on the rim via, notches 8)(Figs. 6a-6c; 4:17-22).
	Apo is not specific as the clip is a vertically tapered clip and into a channel on the rim; as well as the net is pinched in the channel.
	However, Robbins discloses a vertically tapered clip and into a channel on the rim; as well as the net is pinched in the channel (Robbins discloses tapered vertical tab (Fig. 8 and 4:27-39 as the neat seat 30 formed as such tapered tabs to hold net 100; note Robbins’ Figs. 6 and 8 and 4:27-57; 5:4-14 regarding channels 38 and 40 pinching net 100).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Apo’s device wherein the clip is vertically tapered clip and into a channel on the rim; as well as the net is pinched in the channel as taught by Robbins for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a device configure to firmly and securely hold a net therefrom yet allow an easy removal therefrom. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/19/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711